DELAWARE POOLED® TRUST The Core Focus Fixed Income Portfolio The High-Yield Bond Portfolio The Core Plus Fixed Income Portfolio (each, a “Portfolio” and collectively, the “Portfolios”) Supplement to the Portfolios’ Prospectus dated February 28, 2012 Effective December 4, 2012, Thomas H. Chow, Paul A. Matlack, Craig C. Dembek and John P. McCarthy will have portfolio management responsibilities for The High-Yield Bond Portfolio; Messrs. Matlack, Dembek and McCarthy will have portfolio management responsibilities for The Core Plus Fixed Income Portfolio; and Messrs. Dembek and McCarthy will have portfolio management responsibilities for The Core Focus Fixed Income Portfolio. The following replaces the information in the section entitled “How has the Core Focus Fixed Income Portfolio performed? - Who manages the Portfolio? – Investment manager”: Who manages the Portfolio? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Portfolio Thomas H. Chow, CFA Senior Vice President, Senior Portfolio Manager May 2007 Roger A. Early, CPA, CFA, CFP Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy June 2004 Craig C. Dembek, CFA Vice President, Senior Research Analyst December 2012 John P. McCarthy, CFA Vice President, Senior Research Analyst December 2012 The following replaces the information in the section entitled “How has The High-Yield Bond Portfolio performed? - Who manages the Portfolio? – Investment manager”: Who manages the Portfolio? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Portfolio Thomas H. Chow, CFA Senior Vice President, Senior Portfolio Manager May 2007 Paul A. Matlack, CFA Senior Vice President, Fixed Income Strategist December 2012 Craig C. Dembek, CFA Vice President, Senior Research Analyst December 2012 John P. McCarthy, CFA Vice President, Senior Research Analyst December 2012 The following replaces the information in the section entitled “How has The Core Plus Fixed Income Portfolio performed? - Who manages the Portfolio? – Investment manager”: Who manages the Portfolio? Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Portfolio Thomas H. Chow, CFA Senior Vice President, Senior Portfolio Manager May 2007 Roger A. Early, CPA, CFA, CFP Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy May 2007 Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer – Total Return Fixed Income Strategy June 2002 Paul A. Matlack, CFA Senior Vice President, Fixed Income Strategist December 2012 Craig C. Dembek, CFA Vice President, Senior Research Analyst December 2012 John P. McCarthy, CFA Vice President, Senior Research Analyst December 2012 The following supplements the biographical information in the section entitled, "Management of the Trust - Portfolio Managers" beginning on page 59. Below is a list of the portfolio managers who are primarily responsible for the day-to-day management of each Portfolio set forth above and certain officers of the Portfolio with whom the portfolio managers regularly consult. Thomas H. Chow, CFA Senior Vice President, Senior Portfolio Manager — The Core Focus Fixed Income Portfolio and The Core Plus Fixed Income Portfolio Thomas H. Chow is a member of the firm's taxable fixed income portfolio management team, with primary responsibility for portfolio construction and strategic asset allocation in credit exposures. He is the lead portfolio manager for Delaware Corporate Bond Fund and Delaware Extended Duration Bond Fund, as well as several institutional mandates. His experience includes significant exposure to asset liability management strategies, and credit risk opportunities including high yield mutual funds and strategies. Prior to joining Delaware Investments in 2001 as a portfolio manager working on the Lincoln General Account, he was a trader of high grade and high yield securities, and was involved in the portfolio management of collateralized bond obligations (CBOs) and insurance portfolios at SunAmerica/AIG from 1997 to 2001. Before that, he was an analyst, trader, and portfolio manager at Conseco Capital Management from 1989 to 1997. Chow received a bachelor’s degree in business analysis from Indiana University, and he is a Fellow of Life Management Institute. Craig C. Dembek, CFA Vice President, Senior Research Analyst – The Core Plus Fixed Income Portfolio, The Core Focus Fixed Income Portfolio and The High-Yield Bond Portfolio Craig C. Dembek is a senior research analyst on the firm’s taxable fixed income team with primary responsibility for banks, brokers, insurance companies, andreal estate investment trusts (REITs), as well as oversight for other sectors. He rejoined the firm in March 2007. During his previous time at Delaware Investments, from April 1999 to January 2001, he was a senior investment grade credit analyst. Most recently, he spent four years at Chartwell Investment Partners as a senior fixed income analyst and Turner Investment Partners as a senior fixed income analyst and portfolio manager. Dembek also spent two years at Stein, Roe & Farnham as a senior fixed income analyst. Earlier in his career, he worked for two years as a lead bank analyst at the Federal Reserve Bank of Boston. Dembek earned a bachelor’s degree in finance from Michigan State University and an MBA with a concentration in finance from the University of Vermont. Roger A. Early, CPA, CFA, CFP Senior Vice President, Co-Chief Investment Officer — Total Return Fixed Income Strategy — The Core Focus Fixed Income Portfolio and The Core Plus Fixed Income Portfolio Roger A. Early rejoined Delaware Investments in March 2007 as a member of the firm’s taxable fixed income portfolio management team, with primary responsibility for portfolio construction and strategic asset allocation. During his previous time at the firm, from 1994 to 2001, he was a senior portfolio manager in the same area, and he left Delaware Investments as head of its U.S. investment grade fixed income group. In recent years, Early was a senior portfolio manager at Chartwell Investment Partners and Rittenhouse Financial and was the chief investment officer for fixed income at Turner Investments. Prior to joining Delaware Investments in 1994, he worked for more than 10 years at Federated Investors where he managed more than $25 billion in mutual fund and institutional portfolios in the short-term and investment grade markets. He left the firm as head of institutional fixed income management. Earlier in his career, he held management positions with the Federal Reserve Bank, PNC Financial, Touche Ross, and Rockwell International. Early earned his bachelor’s degree in economics from The Wharton School of the University of Pennsylvania and an MBA with concentrations in finance and accounting from the University of Pittsburgh. He is a member of the CFA Society of Philadelphia. Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer — Total Return Fixed Income Strategy — The Core Focus Fixed Income Portfolio and The Core Plus Fixed Income Portfolio Paul Grillo is a member of the firm’s taxable fixed income portfolio management team with primary responsibility for portfolio construction and strategic asset allocation. He is also a member of the firm’s asset allocation committee, which is responsible for building and managing multi-asset class portfolios.He joined Delaware Investments in 1992 as a mortgage-backed and asset-backed securities analyst, assuming portfolio management responsibilities in the mid-1990s. Grillo serves as co-lead portfolio manager for the firm’s Diversified Income products and has been influential in the growth and distribution of the firm’s multisector strategies. Prior to joining Delaware Investments, Grillo was a mortgage strategist and trader at Dreyfus Corporation. He also worked as a mortgage strategist and portfolio manager at Chemical Investment Group and as a financial analyst at Chemical Bank. Grillo holds a bachelor’s degree in business management from North Carolina State University and an MBA with a concentration in finance from Pace University. Paul A. Matlack, CFA Senior Vice President, Fixed Income Strategist – The Core Plus Fixed Income Portfolio and the High-Yield Bond Portfolio Paul A. Matlack is a strategist for the firm’s fixed income team. In this role, he interacts with portfolio managers, analysts, and traders, and communicates with the institutional consulting world and retail audience. Matlack rejoined the firm in May 2010. During his previous time at Delaware Investments, from September 1989 to October 2000, he was senior credit analyst, senior portfolio manager, and left the firm as co-head of the high yield group. Most recently, he worked at Chartwell Investment Partners from September 2003 to April 2010 as senior portfolio manager in fixed income, where he managed core, core plus, and high yield strategies. Prior to that, Matlack held senior roles at Turner Investment Partners, PNC Bank, and Mellon Bank. He earned a bachelor’s degree in international relations from the University of Pennsylvania and an MBA with a concentration in finance from George Washington University. John P. McCarthy, CFA Vice President, Senior Research Analyst The Core Plus Fixed Income Portfolio, The Core Focus Fixed Income Portfolio and The High-Yield Bond Portfolio John P. McCarthy is a senior research analyst on the firm’s taxable fixed income team, responsible for industrials, autos, auto parts, metals, and mining. He rejoined Delaware Investments in March 2007 after he worked in the firm’s fixed income area from 1990 to 2000 as a senior high yield analyst and high yield trader, and from 2001 to 2002 as a municipal bond trader. Most recently, he was a senior high yield analyst/trader at Chartwell Investment Partners. McCarthy earned a bachelor’s degree in business administration from Babson College, and he is a member of the CFA Society of Philadelphia. Investments in the Portfolio are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolio, the repayment of capital from the Portfolio, or any particular rate of return. Please keep this supplement for future reference. This Supplement is dated December 4, 2012.
